Citation Nr: 0313502	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right hip disorder, 
claimed as degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1985 to December 
1989, September 1990 to December 1990, and from January 1991 
to April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran claims entitlement to service connection for a 
right hip disorder.  A review of the record leads the Board 
to conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, the record is entirely 
negative for evidence of consideration of the provisions of 
the VCAA by the RO, and as a consequence, the veteran's 
claims were certified to the Board without the veteran being 
given appropriate notice of her rights and responsibilities, 
and VA's responsibilities under the VCAA.  Therefore, the 
veteran's claims must be remanded to the RO to ensure that 
the veteran is given proper notice of her rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of the VA are met.

In addition, subsequent to the aforementioned development, in 
her September 2001 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran indicated that she had 
appointments for treatment at a VA medical center, related to 
her right hip disorder, in December 2001 and possible 
additional appointments thereafter.  However, no additional 
VA treatment records have been submitted and there is no 
evidence that the RO attempted to obtain these treatment 
records.  Likewise, the claims file indicates that the 
veteran had been treated by B. Miller, M.D. of Miller Rehab 
Centers for her right hip, but that no current medical 
records are associated with the veteran's claims file.   See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  
Accordingly, any additional medical records related to the 
veteran's right hip disorder should be associated with the 
veteran's claims file.

Furthermore, the Board notes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of her right hip disorder, claimed as degenerative 
arthritis of the right hip.  It is unclear from the medical 
evidence of record whether the veteran's current right hip 
disorder is related to any treatment for a possible stress 
fracture of the right hip that the veteran may have sustained 
during service or to the veteran's service-connected 
disorders, including residuals of a lymph node excision from 
the right inguinal area, residual myralgia paresthetica from 
resection of the ilioinguinal nerve, or residuals of a right 
femoral hernia.  Therefore, the Board finds that the veteran 
should be afforded a VA examination in order to determine the 
nature and etiology of the veteran's right hip disorder, 
claimed as degenerative arthritis of the right hip, including 
whether a right hip disorder or arthritis of the right hip 
was incurred during her service or within a year of her 
discharge.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) 
(VA has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
her, and what she could do to help her 
claim, as well as her and the VA's 
responsibilities in obtaining evidence.  
She should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right to 
the one- year response time required 
under the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  The RO should contact the veteran and 
request her to provide the names and 
addresses of all health care providers 
who have treated her for her right hip.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, particularly the 
veteran's complete clinical record from 
the VA Medical Center in Cleveland, Ohio 
and Miller Rehab Centers.  

4.  Following the receipt of the 
veteran's medical records, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature, 
severity, and etiology of any current 
right hip disorder, including 
degenerative arthritis of the right hip.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, 
including obtaining information as to the 
veteran's medical, occupational, and 
recreational history prior to and 
following her service.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner is also requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the veteran's 
current right hip disorder, if any, is 
causally or etiologically related to the 
veteran's period of active service, 
including any injury reported by the 
veteran, taking into consideration the 
veteran's medical, occupational, and 
recreational history, or whether any 
arthritis or other right hip disorder is 
due to any of the veteran's other 
service-connected disorders, as noted in 
the veteran's claims file and medical 
records.  In particular, the examiner 
should opine as to whether any current 
right hip disorder, including arthritis, 
is due to a trauma or a degenerative 
process.  If the arthritis is due to 
trauma, the examiner should opine whether 
her arthritis is due to any injury 
reported as occurring during service.   
The basis for the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), the 
claims file must be made available to the 
examiner for review in connection with 
the examination. The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.    

5.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




